UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): May 29, 2008 Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification Number 1-13739 UNISOURCE ENERGY CORPORATION 86-0786732 (An Arizona Corporation) One South Church Avenue, Suite 100 Tucson, AZ 85701 (520) 571-4000 1-5924 TUCSON ELECTRIC POWER COMPANY 86-0062700 (An Arizona Corporation) One South Church Avenue, Suite 100 Tucson, AZ 85701 (520) 571-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 - Other Events. TEP Rate Case Proceeding As previously reported, Tucson Electric Power Company (TEP) has a proceeding underway before the Arizona Corporation Commission (ACC) to establish new retail rates. On May 29, 2008, a settlement agreement (2008 Proposed Settlement Agreement) in TEP’s rate proceeding was filed with the ACC.A majority of the participants in TEP’s rate proceeding are signatories to the 2008 Proposed Settlement Agreement, including ACC Staff, Arizonans for Electric Choice and Competition, Phelps Dodge Mining Company, Arizona Community Action Association, United States Department of Defense, Arizona Investment Council, International Brotherhood of Electric Workers Local 1116, Mesquite Power, LLC, Southwestern Power Group II, LLC, Bowie Power Station, LLC, Sempra Energy Solutions and The Kroger Company. The 2008 Proposed Settlement Agreement is subject to a hearing before an ACC administrative law judge (ALJ) and approval by the ACC.The 2008 Proposed Settlement Agreement is available on the UniSource Energy website at www.UNS.com. The procedural schedule is as follows: Date Testimony from TEP and intervenors supporting the settlement agreement June 11, 2008 Testimony from intervenors opposing the settlement agreement July 2, 2008 Rebuttal testimony from TEP and intervenors supporting the settlement agreement July 8, 2008 Hearings before ALJ July 9, 2008 TEP cannot predict the outcome of the settlement agreement hearing. The terms of the 2008 Proposed Settlement Agreement include: Base Rate Increase A base rate increase of approximately 6% over TEP’s current retail rate of 8.4 cents per kilowatt-hour (kWh).The proposed increase will result in an increase in annual revenues of approximately $47 million, which would increase TEP’s 2006 test year base revenues of approximately $781 million to $828 million.The average cost of fuel and purchased power embedded in base rates is approximately 2.9 cents per kWh. Ratemaking Methodology for Generation Assets Rates for generation service, including Springerville Unit 1 (SGS 1) and the Luna Energy Facility (Luna), will be based on a cost-of-service methodology.For any rates in effect after 2012,all generation assets acquired by TEP after December 31, 2006 but before December 31, 2012 shall be included in TEP’s rate base at their respective original depreciated cost, subject to subsequent review and approval by the ACC in future rate cases or other regulatory proceedings. SGS 1 non-fuel costs will be recovered at$25.67 per kilowatt (kW) per month.Luna will be included in TEP’s original cost rate base at its net book value of $48 million as of December 31, 2006. Cost of Capital TEP’s capital structure for ratemaking purposes will be comprised of 57.5% debt and 42.5% common equity.TEP’s allowed return on equity will be 10.25% and the embedded cost of debt will be 6.38% for ratemaking purposes Depreciation and Net Negative Salvage Upon the effective date of an ACC order approving the 2008 Proposed Settlement Agreement, TEP will implement new depreciation rates that include; a component for net negative salvage value for all generation assets except Luna;and new depreciation rates for distribution and general plant assets that will extend the depreciable lives of these assets.The new depreciation rateswill result in an increase in depreciation expense of approximately $11 million per year, based on a December 31, 2006 test year. Implementation Cost Recovery Asset and Coal Costs TEP’s original cost rate base will include an Implementation Cost Recovery Asset (ICRA) of $14 million to reflect costs incurred by TEP to transition to competition under the 1999 Settlement Agreement.For ratemaking purposes, the ICRA will be amortized over a four-year period. The 2008 Proposed Settlement Agreement will also allow TEP to recover, over a nine-year period, approximately $9 million of costs related to the buy down in 2000 of a coal contract for the San Juan Generating Station. Purchased Power and Fuel Adjustment Clause The purchased power and fuel adjustment clause (PPFAC) will be effective starting January 1, 2009.The PPFAC allows recovery of fuel and purchased power costs, including demand charges and the prudent costs of contracts for hedging fuel and purchased power costs.The PPFAC will consist of a forward component and a true-up component. - The forward component will be updated on April 1 of each year, starting in 2009.The forward component will be the forecasted fuel and purchased power costs for the 12-month period from April 1 to March 31, less the base cost of fuel and purchased power of 2.9 cents per kWh, which is reflected in base rates.TEP will have the ability to request an adjustment to the forward component should an extraordinary event occur that causes a drastic change in forecasted fuel and purchased power costs. - The true-up component will reconcile any over/under collected amounts from the preceding 12 month period and will be credited to or recovered from customers in the subsequent year. TEP will credit the following against the PPFAC: 100% of short-term wholesale revenues and 50% of the revenues from the sales of sulfur dioxide (SO2) emission allowances. Renewable Energy and Demand-Side Management Adjustors TEP will also collect two surchages from retail customers to fund energy efficiency and renewable energy programs. The Renewable Energy Standard Tariff (REST) adjustor mechanism was approved by the ACC in April 2008. A demand-side management (DSM) adjustor mechanism will provide initial funding of $6 million for DSM programs.TEP will file for ACC approval to reset the DSM adjustor rate by April 1 of each year. Base Rate Increase Moratorium TEP’s base rates will be frozen through December 31, 2012.TEP will be prohibited from submitting a base rate application before June 30, 2012.The test year to be used in TEP’s next base rate application must be no earlier than December 31, 2011. Notwithstanding the rate increase moratorium, base rates and adjustor mechanisms may be changed in emergency conditions which are beyond TEP’s control if the ACC concludes such changes are required to protect the public interest.The moratorium does not preclude TEP from seeking rate relief in the event of the imposition of a federal carbon tax or related federal carbon regulations. 1999 Settlement Agreement Upon the ACC’s issuance of a final, non-appealable order approving the 2008 Proposed Settlement Agreement, TEP and all the parties to the 2008 Proposed Settlement Agreement shall forego all claims related to the 1999 Settlement Agreement and the ACC order adopting the 1999 Settlement Agreement. Fixed CTC True-up Revenues According to a May 2007 order of the ACC, TEP’s current retail rates shall remain in effect, including the collection of an amount equal to the Fixed Competitive Transition Charge (CTC), until the effective date of a final order in the rate case proceeding.The incremental revenues (true-up revenues) collected as a result of continuing to collect an amount equal to the Fixed CTC after May 2008 when it would otherwise terminate under the 1999 settlement (estimated to be $65 million from June 1, 2008 to December 31, 2008), shall accrue interest and shall be subject to refund or credit or other such mechanism to protect customers, as determined by the ACC.The true-up revenues will not be recorded on TEP’s income statement and will be deferred until the ACC issues a final order in the rate case proceeding. The 2008 Proposed Settlement Agreement does not address the amount or the treatment of any true-up revenues, but would provide, to the extent the ACC determines that the true-up revenues are to be credited to customers, that TEP will credit up to $32.5 million of true-up revenues to customers through the PPFAC.The ACC will determine the disposition of additional true-up revenues, if any, above $32.5 million. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: May 29, 2008 UNISOURCE ENERGY CORPORATION ————— (Registrant) / s /Raymond S. Heyman ————— Senior Vice President and General Counsel Date: May 29, 2008 TUCSON ELECTRIC POWER COMPANY ————— (Registrant) / s /Raymond S. Heyman ————— Senior Vice President and General Counsel
